FILE COPY




Order filed, May 28, 2019.




                                          In The
                                  Court of Appeals
                                        For The
                             First District of Texas
                                      ____________

                                  NO. 01-19-00336-CV

      DEZZIE BRUMFIELD D/B/A LAD ENTERPRISES, ET AL, Appellant

                                              V.

   JIMMY WILLIAMSON, JIMMY WILLIAMSON, PC, WILLIAMSON &
 RUSNAK, CYNDI RUSNAK, CYNDI RUSNAK, PLLC AND LAW OFFICES OF
                    MICHAEL POHL, Appellee


                       On Appeal from the 189th District Court
                               Harris County, Texas
                           Trial Court Case 2017-38294



                                         ORDER
       The reporter’s record in this case was due 05/10/2019. See Tex. R. App. P. 35.1.
On 05/14/2019, this court ordered the court reporter to file the record within 30 days.
The record has not been filed with the court. Because the reporter’s record has not been
filed timely, we issue the following order.
                                                                                  FILE COPY




       We order , the official (or substitute) court reporter, to file the record in this
appeal, if any, within 30 days of the date of this order.

       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM